DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,526,164. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 1 and 7 are included in and/or can be gleaned from Claim 1 of U.S. Patent No. 10,526,164.  Specifically, the limitations of Claims 1 and 7 such as the platform, the first sled, the second sled, the passage, and the third side disposed between the first and the second side of the platform, wherein the third side includes an edge with a curved profile are all included in Claim 1 of U.S. Patent No. 10,526,164.
Claims 1, 3, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 15 of U.S. Patent No. 10,800,634. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 1, 3, 16, and 18 are included in and/or can be gleaned from Claims 1 and 15 of U.S. Patent No. 10,800,634.
Claims 1 and 3 such as the platform, the first sled, the second sled, the passage, and wherein the first and second bottom sled surfaces comprise a first portion, a second portion and a third portion, wherein the second portion is substantially flat and disposed between the first and third portions, and wherein the first and third portions extend at an angle outwardly from the second portion are all included in Claim 1 of U.S. Patent No. 10,800,634.  Further, the method steps in Claims 16 and 18 of placing the flexible pipe containment sled on a surface, wherein the flexible pipe containment sled comprises a platform, a first sled, a second sled, and a passage and moving the flexible containment sled along the surface via the first and second bottom sled surfaces, wherein the first and second bottom sled surfaces comprise a first portion, a second portion and a third portion, wherein the second portion is substantially flat and disposed between the first and third portions, and wherein the first and third portions extend at an angle outwardly from the second portion are included in Claim 15 of U.S. Patent No. 10,800,634.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rod” as set forth in Claim 8, line 3 must be shown/labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 11, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prange (U.S. Patent No. 4,838,302).
With respect to Claim 1, Prange, Figures 1-8, teaches a flexible pipe containment sled 106, comprising: 
a platform 102,104 configured to be substantially parallel with a surface; 
a first sled portion 110 fixedly coupled to a bottom surface of the platform 102,104, wherein the first sled portion is disposed at a first side of the platform 102,104; 
a second sled portion 112 fixedly coupled to the bottom surface of the platform 102,104, wherein the second sled portion is disposed at a second side of the platform 102,104 opposite to the first side of the platform 102,104; and 

With respect to Claim 5, Prange further teaches wherein the passage formed between the first and second sled portions is configured to be larger than a diameter of a flexible pipe passing through the passage.  
With respect to Claim 11, Prange further teaches wherein the first and second bottom sled surfaces are substantially flat.  
With respect to Claim 14, Prange further teaches wherein the platform comprises a plurality of sides, and a plurality of retaining walls extending from the plurality of sides and defining a space therebetween, wherein the plurality of retaining walls are configured to retain a weight within the space to counteract memory effects of a flexible pipe passing through the passage.  
	With respect to Claim 16, Prange, Figures 1-8, teaches a method of using a flexible pipe containment sled 106, comprising: 
placing the flexible pipe containment sled 106 on a surface, wherein the flexible pipe containment sled comprises: 
a platform 102,104 configured to be substantially parallel with the surface; Application no. 17/068,597 Preliminary Amendment Page 5 
a first sled  portion 110 fixedly coupled to a bottom surface of the platform, wherein the first sled portion is disposed at a first side of the platform; 

a passage formed between the first 110 and second 112 sled portions, wherein the passage is configured to allow a flexible pipe 24 to pass through the passage in a direction substantially parallel to the surface while a first bottom sled surface of the first sled portion 110 and a second bottom sled surface of the second sled portion 112 are placed on the surface.
Allowable Subject Matter
Claims 2-4, 6-10, 12-13, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	Claims 2, 4, and 6 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the flexible pipe containment sled set forth including a first set of structural members fixedly connected to and disposed between the platform and the first bottom sled surface, and a second set of structural members fixedly connected to and disposed between the platform and the second bottom sled surface.
	None of the references of the prior art teach or suggest a first set of structural members fixedly connected to and disposed between the platform and the first bottom sled surface, and a second set of structural members fixedly connected to and disposed between the platform and the second bottom sled surface as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the flexible pipe containment sled in the manner required by the claims.
Claim 3 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the flexible pipe containment sled set forth including wherein the first and second bottom sled surfaces comprise a first portion, a second portion and a third portion, wherein the second portion is substantially flat and disposed between the first and third portions, and wherein the first and third portions extend at an angle outwardly from the second portion.
	None of the references of the prior art teach or suggest the first and second bottom sled surfaces comprise a first portion, a second portion and a third portion, wherein the second portion is substantially flat and disposed between the first and third portions, and wherein the first and third portions extend at an angle outwardly from the second portion as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the flexible pipe containment sled in the manner required by the claims.
	Claims 7 and 9 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the flexible pipe containment sled set forth including a third side disposed between the first and second sides of the platform, wherein the third side includes an edge with a curved profile.
	None of the references of the prior art teach or suggest a third side disposed between the first and second sides of the platform, wherein the third side includes an edge with a curved profile as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the flexible pipe containment sled in the manner required by the claims.
	Claim 8 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the flexible pipe containment sled set 
	Claim 10 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the flexible pipe containment sled set forth including wherein the first and second sled portions include an inner surface, wherein the inner surfaces each include a first substantially curved portion with a first radius of curvature, a second substantially curved portion extending from the first substantially curved portion and including a second radius of curvature, and a substantially straight portion extending from the second substantially curved portion.
	None of the references of the prior art teach or suggest the first and second sled portions include an inner surface, wherein the inner surfaces each include a first substantially curved portion with a first radius of curvature, a second substantially curved portion extending from the first substantially curved portion and including a second radius of curvature, and a substantially straight portion extending from the second substantially curved portion as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the flexible pipe containment sled in the manner required by the claims.
	Claim 12 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the flexible pipe containment sledset forth 
	None of the references of the prior art teach or suggest at least a portion of the first and second bottom sled surfaces includes a radius of curvature as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the flexible pipe containment sled in the manner required by the claims.
	Claim 13 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the flexible pipe containment sled set forth including wherein the platform includes a set of legs, wherein the first and second sled portions each includes a set of supports that areApplication no. 17/068,597 Preliminary Amendment Page 4 configured to engage the set of legs when the platform is fixedly attached to the first and second sled portions.
	None of the references of the prior art teach or suggest the platform includes a set of legs, wherein the first and second sled portions each includes a set of supports that areApplication no. 17/068,597 Preliminary Amendmentconfigured to engage the set of legs when the platform is fixedly attached to the first and second sled portions as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the flexible pipe containment sled in the manner required by the claims.
	Claim 15 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the flexible pipe containment sled set forth including a first set of structural members disposed between the platform and the first sled portion, a second set of structural members disposed between the platform and the second sled portion, a first set of legs including a length and extending from the platform, a second set of legs including a length and extending from the platform, wherein the length of the first set of legs is 
	None of the references of the prior art teach or suggest a first set of structural members disposed between the platform and the first sled portion, a second set of structural members disposed between the platform and the second sled portion, a first set of legs including a length and extending from the platform, a second set of legs including a length and extending from the platform, wherein the length of the first set of legs is substantially equal to the length of the second set of legs, a first set of supports extending from the first bottom sled surface of the first sled portion and configured to engage the first set of legs to fixedly secure the platform to the first sled portion, and a second set of supports extending from the second bottom sled surface of the second sled portion and configured to engage the second set of legs to fixedly secure the platform to the second sled portion, wherein the first and second sets of structural members have a length that is longer than the length of the first and second sets of legs, and wherein the first and second bottom sled surfaces are curved as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the flexible pipe containment sled in the manner required by the claims.
	Claim 17 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the method of using a flexible pipe 
	None of the references of the prior art teach or suggest providing a set of legs fixedly connected to and extending from the platform; providing a first set of supports extending from the first sled portion; providing a second set of supports extending from the second sled portion; wherein the set of legs are configured to engage the first and second set of supports to attachably connect the platform to the first and second sled portions; and disassembling the flexible containment sled by detachably uncoupling the set of legs from the first and second set of supports as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the flexible pipe containment sled in the manner required by the claims.
	Claim 18 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of method of using a flexible pipe containment sled set forth including moving the flexible containment sled along the surface via the first and second bottom sled surfaces, wherein the first and second bottom sled surfaces comprise a first portion, a second portion and a third portion, wherein the second portion is substantially flat and disposed between the first and third portions, and wherein the first and third portions extend at an angle outwardly from the second portion.

	Claim 19 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the method of using a flexible pipe containment sled set forth including weighting the flexible pipe containment by placing a weight on the platform; wherein the platform comprises: a plurality of sides; and a plurality of retaining walls extending from two or more sides of the platform and defining a space therebetween;  Page 6wherein the weight is retained within the space between the retaining walls.	None of the references of the prior art teach or suggest weighting the flexible pipe containment by placing a weight on the platform; wherein the platform comprises: a plurality of sides; and a plurality of retaining walls extending from two or more sides of the platform and defining a space therebetween; wherein the weight is retained within the space between the retaining walls as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method of using a flexible pipe containment sled in the manner required by the claims.
	Claim 20 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the method of using a flexible pipe 
	None of the references of the prior art teach or suggest providing a first set of structural members fixedly connected to and disposed between the platform and the first bottom sled surface to define a first space; providing a second set of structural members fixedly connected to and disposed between the platform and the second bottom sled surface to define a second space; providing a first wheel that extends through the first bottom sled surface partially into the first space; providing a second wheel that extends through the second bottom sled surface partially into the second space; and moving the flexible containment sled along the surface via the first wheel and the second wheel as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method of using a flexible pipe containment sled in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654